AMERICAN FUNDS MONEY MARKET FUND Part B Statement of Additional Information December 1, 2009 (as supplemented January 1, 2010) This document is not a prospectus but should be read in conjunction with the current prospectus or retirement plan prospectus of the American Funds Money Market Fund (the "fund") dated December 1, 2009. You may obtain a prospectus from your financial adviser or by writing to the fund at the following address: American Funds Money Market Fund Attention: Secretary 333 South Hope Street Los Angeles, California 90071 213/486-9200 Certain privileges and/or services described below may not be available to all shareholders (including shareholders who purchase shares at net asset value through eligible retirement plans) depending on the shareholder's investment dealer or retirement plan recordkeeper. Please see your financial adviser, investment dealer, plan recordkeeper or employer for more information. Class A AFAXX Class 529-A AAFXX Class R-1 RAAXX Class B AFBXX Class 529-B BAFXX Class R-2 RABXX Class C AFCXX Class 529-C CCFXX Class R-3 RACXX Class F-1 AFFXX Class 529-E EAFXX Class R-4 RADXX
